BY THE COURT
We regard the alleged confessions of Chester Bright and Leoatus Bright, if the jury found such confessions were made, as sufficient to establish not only their guilt but also the guilt of Friten. Their subsequent repudiation of their alleged statements and their attempt to explain the possession of the stolen property only tends, in our judgment, to emphasize the truth of their first statements. We think further that control and possession of the property by Daugherty was sufficient to support the judgment. At least it is sufficient to preclude any' interference by this court with its determination by the jury. And what we have said in respect to this contention applies with equal force to the further claim that the evidence is not sufficient to support a charge of breaking and entering. It was not necessary to establish that an entrance into the building was accompanied by any physical injury to the building. It is sufficient if the jury believed from the' evidence that the accused persons merely opened a closed door in order to enter therein.
We find no substantial reason for interfering with the judgment herein, and as there are no 'further complaints by the plaintiffs in error the judgment is affirmed.
MAUCK, PJ, MIDDLETON and BLOSSER, JJ, concur.